STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 4, 2018
              Plaintiff-Appellee,

v                                                                 No. 339424
                                                                  Ingham Circuit Court
TERRELL MARCUS ROBERTS,                                           LC No. 16-000384-FC

              Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Defendant was convicted by a jury of being a felon in possession of a firearm (felon-in-
possession), MCL 750.224f, and of possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b.1 Defendant was sentenced as a second-offense habitual
offender, MCL 769.10, to serve 48 to 90 months in prison for his felon-in-possession
conviction. 2 The trial court also sentenced defendant to serve a mandatory consecutive term of
24 months in prison for his felony-firearm conviction. Defendant appeals by right. We affirm
defendant’s convictions and sentences.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

       This case arises out of a shooting that occurred at Secrets Nightclub (Secrets) in
downtown Lansing in the early morning hours of May 24, 2015. At approximately 12:30 a.m., a
Secrets patron was shot while inside of the nightclub. Defendant was inside Secrets when the
shooting occurred, and he, along with other patrons, fled the club. Sergeant Brian Curtis of the
Lansing Police Department and several other officers were parked in their patrol vehicles
monitoring the club. Sergeant Curtis observed several patrons leave the club “in a panic.”



1
  Defendant was found not guilty of aiding and abetting assault with intent to commit murder
(AWIM), MCL 750.83. He was also originally charged with carrying a concealed weapon, MCL
750.227, but this charge was later dismissed.
2
 The trial court departed upwardly from the minimum sentencing guidelines range of 14 to 36
months.


                                              -1-
Shortly after, dispatch informed Sergeant Curtis of the shooting, and he activated the mobile
vehicle recording device (“MVR”) on the front of his patrol car.

         Sergeant Curtis heard gunshots and simultaneously observed two individuals, later
identified as defendant and LaDon Jackson, advancing towards a group of people outside the
club. Sergeant Curtis later reviewed the MVR video and observed that it was Jackson who fired
these shots. The MVR video, which was admitted into evidence and played for the jury at trial,
also showed defendant and Jackson make contact with each other. Sergeant Curtis testified at
trial that he believed that, during this contact, defendant passed a gun to Jackson, who then fired
the shots and returned the gun to defendant.

        After Jackson fired the shots, Sergeant Curtis observed both defendant and Jackson run
south, and another officer informed Sergeant Curtis that these individuals might be in possession
of a firearm. Sergeant Curtis pursued defendant and Jackson in his patrol vehicle and
commanded them to stop, but they refused to comply. Jackson executed a “button hook”
maneuver3 to evade police,4 but defendant continued running south alone. Sergeant Curtis
pursued defendant and observed him pass by a red Impala and make certain movements that, in
Sergeant Curtis’s training and experience, led him to believe that defendant had discarded a
firearm in that area. After passing the red Impala, defendant continued along the sidewalk, and
he was arrested shortly thereafter. Police found no firearm in either Jackson’s or defendant’s
possession. However, a canine unit trained to detect firearms located a firearm next to the red
Impala that defendant had passed.

                                         II. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

        Defendant first argues that there was insufficient evidence for a rational jury to conclude
that he possessed a firearm. We disagree.

                                 1. STANDARD OF REVIEW

        A claim of insufficient evidence is reviewed de novo. People v Solmonson, 261 Mich
App 657, 661; 683 NW2d 761 (2004). All “factual conflicts are to be viewed in a light favorable
to the prosecution.” People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992), amended 441
Mich. 1201 (1992). The appellate court must “view the evidence in a light most favorable to the
prosecution and determine whether any rational trier of fact could have found that the essential


3
 A “button hook” maneuver is essentially a reversal of direction, resembling an upside down J
or an old fashioned button hook used to fasten shoes and spats. In this case Jackson turned back
heading north, while defendant continued southward.
4
  Officer Ethan Murlick of the Lansing Police Department eventually arrested Jackson. Jackson
pleaded guilty to assault with intent to commit great bodily harm less than murder, MCL
750.84(1)(a).


                                                -2-
elements of the crime were proven beyond a reasonable doubt.” Id. Evidence can be
circumstantial or it may be drawn from reasonable inferences. Solmonson, 261 Mich. App. at 661.
However, inferences may not be based only upon speculation. People v Lane, 308 Mich. App. 38,
59; 862 NW2d 446 (2014).

                                        2. DISCUSSION

        Possession may be actual or constructive, People v Minch, 493 Mich. 87, 91; 825 NW2d
560 (2012), and it may be joint or sole, People v Hill, 433 Mich. 464, 470; 446 NW2d 140
(1989). Actual possession occurs “when an individual knowingly has direct physical control
over a thing at a given time.” People v Flick, 487 Mich. 1, 15; 790 NW2d 295 (2010) (quotation
marks and citation omitted). Constructive possession occurs when “the totality of the
circumstances indicates a sufficient nexus between defendant and the contraband.” Minch, 493
Mich. at 91-92 (quotation marks and citation omitted). A person constructively possesses an
object if he or she “knowingly has the power and the intention at a given time to exercise
dominion or control over a thing, either directly or through another person or persons.” Id. at 92
(quotation marks and citation omitted).

         In this case, there was evidence to support the conclusion that defendant had possession
of the firearm. As the jury was shown the MVR video, Sergeant Curtis testified:

       [Y]ou’re going to see a transaction what I believed [sic] where LaDon Jackson
       receives the firearm from the Defendant. LaDon Jackson advances at the crowd,
       does the shooting, comes back and exchanges the firearm back to the Defendant.

                                              * * *

       It is my belief that they’re exchanging a firearm right there.

                                              * * *

       And here is LaDon Jackson advancing, firing his gun.

                                              * * *

       Here [defendant’s] reaching into his upper torso.

                                              * * *

       And now here he goes right here to the passenger side. I believe he discretely
       tossed the gun right there.

        Sergeant Curtis explained that, in his experience and training, weapons often “change
hands” on the streets. He further explained “that people do not hold onto firearms. They trade
them off with one another, especially during an event like this.” Sergeant Curtis testified that
after he heard the gunshots, he observed defendant and Jackson both “run back in a south
direction after they advanced on a group to the north.” Sergeant Curtis stated that he observed
defendant reach “into his upper torso.” Although defendant testified that he reached “into his

                                                -3-
torso” to pull out his key fob rather than a firearm, “factual conflicts are to be viewed in a light
favorable to the prosecution,” Wolfe, 440 Mich. at 515, and witness credibility determinations are
left to the jury, People v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). Additionally,
Sergeant Curtis commanded defendant to stop, but he refused to comply, “continued to evade,”
and passed “directly near the passenger side of this red Impala,” which is where the gun was
eventually found. In contrast, Sergeant Curtis testified that Jackson was never in the vicinity of
the red Impala. On the basis of the video evidence and Sergeant Curtis’s testimony, a rational
jury could have found that defendant knowingly had direct physical control over the firearm.
See Flick, 487 Mich. at 15.

                                             B. OV 9

       Defendant next contends that 25 points were erroneously assessed for OV 9 because his
alleged brief possession of the firearm, standing alone, did not place anyone in danger. We
disagree.

                                  1. STANDARD OF REVIEW

       A trial court’s findings with respect to OV scoring are reviewed for clear error and must
be supported by a preponderance of the evidence. People v Hardy, 494 Mich. 430, 438; 835
NW2d 340 (2013). However, because defendant did not preserve his challenge to the scoring of
OV 9 by raising it at sentencing, in a proper motion for resentencing, or in a proper motion to
remand filed with this Court, MCL 769.34(10), our review is limited to plain error affecting
substantial rights, People v Kimble, 470 Mich. 305, 310-311; 684 NW2d 669 (2004); People v
Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).

                                        2. DISCUSSION

        “Offense variable 9 is number of victims.” MCL 777.39(1). Twenty-five points are
assessed for OV 9 if “[t]here were 10 or more victims who were placed in danger of physical
injury or death, or 20 or more victims who were placed in danger of property loss . . . ” MCL
777.39(1)(b). “[E]ach person who was placed in danger of physical injury or loss of life or
property” is to be counted as a victim. MCL 777.39(2)(a). However, “only people placed in
danger of injury or loss of life when the sentencing offense was committed (or, at the most,
during the same criminal transaction) should be considered.” People v Sargent, 481 Mich. 346,
350; 750 NW2d 161 (2008). Furthermore, “[o]ffense variables must be scored giving
consideration to the sentencing offense alone, unless otherwise provided in the particular
variable.” People v McGraw, 484 Mich. 120, 133; 771 NW2d 655 (2009).

     In the present case, the sentencing offense is felon-in-possession.5 Defendant’s mere
“commission of the offense of felon-in-possession, in and of itself, simply did not place anyone

5
  Defendant was also convicted of felony-firearm, which is punishable by a mandatory
consecutive term of imprisonment and is not subject to the sentencing guidelines. See MCL
750.227b(1); MCL 750.227b(3).


                                                -4-
in danger of physical injury or death.” People v Biddles, 316 Mich. App. 148, 167; 896 NW2d
461 (2016). It appears that OV 9 was scored on the basis that defendant participated in the
shooting. Although defendant was acquitted of aiding and abetting in the assault with intent to
murder (AWIM) charge, this does not preclude the trial court judge from considering his role in
the shooting at the sentencing phase. The revolution in Michigan sentencing law caused by
Lockridge and its progeny, namely Steanhouse, creates an advisory guidelines system. See, e.g.,
People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015); People v Steanhouse, 500 Mich. 453;
902 NW2d 327 (2017). The advisory guidelines procedure allows the pre-Lockridge system of
guidelines scoring based on judicial fact finding to remain constitutionally valid. The factors
used in scoring must be found by a preponderance of the evidence; this Court then reviews those
findings for plain error. See, People v Carpenter, 322 Mich. App. 523, 528; 912 NW2d 579
(2018). Therefore, the trial court judge is not prohibited from finding that defendant’s
possession of the firearm, and his passing of the weapon to the shooter prior to one or both of the
shootings, placed multiple individuals in danger of physical injury or death.

        Given that there was ample evidence in the PSIR and presented at trial that defendant
possessed the weapon prior to and after the shooting outside of the nightclub, the trial court was
justified in its holding that defendant’s actions placed multiple people in danger. Therefore, we
hold that the trial court did not err by assigning twenty-five points under OV 9.

                                 C. SENTENCE DEPARTURE

       Defendant next argues that the trial court abused its discretion in imposing a departure
sentence. We disagree.

                                  1. STANDARD OF REVIEW

        Sentences that depart from the guidelines are reviewed for reasonableness. People v
Lockridge, 498 Mich. 358, 365; 870 NW2d 502 (2015). When reviewing a sentence for
reasonableness, the standard of review is abuse of discretion. People v Steanhouse, 500 Mich.
453, 471; 902 NW2d 327 (2017) (Steanhouse II). A court abuses its discretion when its decision
is “outside the range of principled outcomes.” People v Watkins, 491 Mich. 450, 467; 818 NW2d
296 (2012).

                                        2. DISCUSSION

        A sentence is reasonable if it complies with the “principle of proportionality” standard set
forth in Milbourn, 435 Mich. 630, and adopted by the Michigan Supreme Court in Steanhouse II,
500 Mich. at 460-461.

       Factors previously considered by Michigan courts under the proportionality
       standard included, among others, (1) the seriousness of the offense; (2) factors
       that were inadequately considered by the guidelines; and (3) factors not
       considered by the guidelines, such as the relationship between the victim and the
       aggressor, the defendant’s misconduct while in custody, the defendant’s
       expressions of remorse, and the defendant’s potential for rehabilitation. [People v


                                                -5-
       Steanhouse, 313 Mich. App. 1, 46; 880 NW2d 297 (2015) (Steanhouse I) (citations
       omitted), aff’d in part, rev’d in part 500 Mich. 453 (2017).

        These same factors are also used to determine if “a departure sentence is more
proportionate than a sentence within the guidelines range.” People v Dixon-Bey, 321 Mich. App.
490, 525 & n 9; 909 NW2d 458 (2017). When departing from the guidelines, a trial court must
“justify the sentence imposed in order to facilitate appellate review,” Lockridge, 498 Mich. at
392, by “explain[ing] why the sentence imposed is more proportionate than a sentence within the
guidelines recommendation would have been,” People v Smith, 482 Mich. 292, 304; 754 NW2d
284 (2008). See also Dixon-Bey, 321 Mich. App. at 525. Each of the trial court’s reasons for
departure must be examined to determine if they provided reasonable grounds for the departure.
See Dixon-Bey, 321 Mich. App. at 526. If the guidelines adequately address the reasons identified
by a trial court, those reasons cannot constitute reasonable grounds for departure. Id. Further, an
appellate court may not review the record in search for reasons to uphold the sentence that the
trial court failed to articulate. Smith, 482 Mich. at 314 n 50.

       When a departure has occurred,

       an appellate court’s first inquiry should be whether the case involves
       circumstances that are not adequately embodied within the variables used to score
       the guidelines. A departure from the recommended range in the absence of
       factors not adequately reflected in the guidelines should alert the appellate court
       to the possibility that the trial court has violated the principle of proportionality
       and thus abused its sentencing discretion. Even where some departure appears to
       be appropriate, the extent of the departure (rather than the fact of the departure
       itself) may embody a violation of the principle of proportionality. [Milbourn, 435
Mich. at 659-660.]

         However, while the guidelines “remain a highly relevant consideration in a trial court’s
exercise of sentencing discretion” which courts “must consult,” Lockridge, 498 Mich. at 391, the
“key test is whether the sentence is proportionate to the seriousness of the matter, not whether it
departs from or adheres to the guidelines’ recommended range,” Milbourn, 435 Mich. at 661. A
failure to “provide adequate reasons for the extent of the departure sentence imposed” constitutes
a violation of the principle of proportionality and, thus, an abuse of discretion. Steanhouse II,
500 Mich. at 476 (emphasis added).

        In this case, the trial court stated that it had considered the guidelines and found them to
be “somewhat inadequate for the circumstances of this particular case.” The factors the trial
court identified in support of the departure were the danger of gun violence to the local
community, the seriousness of the particular offense, and defendant’s poor potential for
rehabilitation. Although some of the factors the court stated as reasons for departure were
somewhat considered by the guidelines, those guidelines were not adequately tailored for this
specific type of offense, and therefore departure was appropriate. As the trial court noted, felon
in possession of a firearm can take many forms, some more dangerous than others. The trial
court properly noted that the conduct in the present case, where defendant supplied a weapon for
use in an indiscriminate shooting on a busy street, was vastly different than the case of a felon
being found in possession of a firearm in their home.

                                                -6-
        The trial court noted the danger that gun violence presented to the local community and
the seriousness of this particular offense. The trial court stated that it held defendant
“accountable for . . . possessing a firearm on the streets of Lansing under these circumstances
where a shooting had just taken place by someone else” (emphasis added). It reasoned that
defendant’s possession of the firearm under these circumstances was more serious than was
ordinarily the case with a felon-in-possession offense. Further, defendant’s potential for
rehabilitation has been held to be a valid consideration for departure, see Dixon-Bey, 321 Mich
App at 525 n 9. The fact that defendant was on probation, while accounted for in the guidelines,
is further proof of the seriousness of the specific offense and lack of potential for rehabilitation.
Defendant was not merely a felon, but was currently being punished for a serious felony offense
in a neighboring county. The fact that he proceeded to bring a concealed handgun to a crowded
night club and then allow that weapon to be fired into a crowd in an indiscriminate manner is not
something that can be adequately captured by the guidelines system. This is precisely the type of
situation where the ability to consider all of the evidence and the factors involved in the
commission of a crime is more valuable than the rote, mathematical system conceived in a purely
determinant sentencing system.

        In summary, the trial court, presented with a crime and defendant that do not neatly fit
within the sentencing guidelines, properly applied its discretion and articulated valid reasons for
doing so and exceeding guidelines by 12 months. Defendant did not fit in to the more benign
categories of a felon in possession and, based on the risk of his actions and his apparent lack of
rehabilitation, the trial court found departure to be necessary. Therefore, we affirm defendant’s
sentence.

                                    D. STANDARD 4 BRIEF

         Finally, in a Standard 4 brief,6 defendant argues that his trial counsel was ineffective for
failing to interview Jackson or to call him as a witness. 7 We disagree.

                                  1. STANDARD OF REVIEW

       The determination of whether a defendant has been deprived of the effective assistance of
counsel presents a mixed question of fact and constitutional law. People v Trakhtenberg, 493
Mich. 38, 47; 826 NW2d 136 (2012). Findings of fact are reviewed for clear error, while
questions of constitutional law are reviewed de novo. Id. “Unpreserved issues concerning



6
  A “Standard 4” brief refers to a brief filed on behalf of an indigent criminal defendant pursuant
to Michigan Supreme Court Administrative Order 2004-6, Standard 4.
7
  Given our conclusion that defendant is not entitled to be resentenced, we need not address his
claim that counsel was ineffective for failing to object to the scoring of OV 9. Additionally, in
light of our determination that sufficient evidence supported defendant’s convictions, we decline
to address his repetitive argument that he is “actually innocent” and therefore entitled to relief
under the United States and Michigan Constitutions and MCR 7.216(A)(7).


                                                 -7-
ineffective assistance of counsel are reviewed for errors apparent on the record.” People v
Lockett, 295 Mich. App. 165, 186; 814 NW2d 295 (2012).

                                         2. DISCUSSION

        There is a strong presumption that trial counsel “rendered adequate assistance and made
all significant decisions in the exercise of reasonable professional judgment,” People v Vaughn,
491 Mich. 642, 670; 821 NW2d 288 (2012) (quotation marks omitted), quoting Strickland v
Washington, 466 U.S. 668, 690; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984), and a defendant has a
“heavy burden” to show otherwise, People v Seals, 285 Mich. App. 1, 17; 776 NW2d 314 (2009)
(quotation marks and citations omitted).

        For an ineffective assistance of counsel claim to be successful, a defendant must show
that (1) “counsel’s representation fell below an objective standard of reasonableness” and (2)
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 688, 694. See also People v
Ullah, 216 Mich. App. 669, 684-685; 550 NW2d 568 (1996). “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. “A
defendant must also show that the result that did occur was fundamentally unfair or unreliable.”
People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012).

         Examination of counsel’s actions must be “highly deferential” and without the benefit of
hindsight, Strickland, 466 U.S. at 689, and there is a “strong presumption” that counsel’s actions
arose from “sound trial strategy,” Trakhtenberg, 493 Mich. at 52. This Court must not “substitute
[its] judgment for that of counsel on matters of trial strategy . . . ” People v Unger, 278 Mich
App 210, 242-243; 749 NW2d 272 (2008).

         Although it is true that a failure to interview witnesses can result in ineffective of
assistance, see People v Caballero, 184 Mich. App. 636, 641-642; 459 NW2d 80 (1990), the mere
failure to do so is insufficient to show that counsel was ineffective; rather, defendant must show
“that the failure resulted in counsel’s ignorance of valuable evidence which would have
substantially benefited the accused.” Id. at 642. Defendant on appeal submits an affidavit signed
by Jackson asserting that defendant never possessed the gun and that Jackson would have
testified accordingly at trial. The affidavit also asserts that trial counsel never interviewed
Jackson. In most circumstances, the record cannot be expanded on appeal. People v Seals, 285
Mich. App. 1, 20-21; 776 NW2d 314 (2009); People v Powell, 235 Mich. App. 557, 561 n 4; 599
NW2d 499 (1999).

       However, the present case provides us with a difficult and unique set of circumstances
surrounding defendant’s ability to have expanded the record. This Court granted defendant’s
motion to remand for a Ginther hearing and possible new trial based on ineffective assistance of
counsel. Defendant proceeded to waive his Ginther hearing. Defendant explained, in a letter to
this Court, that his reason for doing so was the advice of his appellate counsel. Specifically,
appellate counsel showed defendant the transcript from his pretrial conference, during which
defendant explicitly stated that after discussing the issue with his attorney, he did not wish to call
Jackson at trial. Appellate counsel therefore correctly concluded that, defendant having


                                                 -8-
discussed the matter on the record and waived Jackson’s testimony, a Ginther hearing would be
pointless. Therefore, counsel was not ineffective in failing to proceed with the Ginther hearing.

         Furthermore, a defendant has the burden of establishing the factual predicate of an
ineffective assistance of counsel claim. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).
There is no indication from the record that trial counsel failed to interview Jackson. Defendant’s
claim rests on facts not part of the lower court record, and he failed to “make a testimonial record
at the trial court level in connection with a motion for a new trial.” Id. Furthermore, the decision
not “to call a particular witness at trial is presumed to be a matter of trial strategy, and an
appellate court does not substitute its judgment for that of counsel in matters of trial strategy.”
Seals, 285 Mich. App. at 21. In fact, the lower court record shows that defendant discussed with
trial counsel whether to call Jackson as a witness and decided against doing so. Defendant
cannot now argue that trial counsel was ineffective for adhering to this agreed-upon strategy.

       We affirm defendant’s convictions and sentences. We do not retain jurisdiction.

                                                             /s/ Michael J. Riordan
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Brock A. Swartzle




                                                -9-